Interim Decision #1816

MATTER or Stn.;
In Visa Petition Proceedings
A-11744231
Decided by District Director December

16, 1966

Beneficiary, who has a bachelor's degree with a major in hotel management and
has approximately 3 years' experience in hotel management and related
fields, is a member of the professions within the meaning of section 101(a)
(32) of the Immigration and Nationality Act, as amended, and Is eligibile
for preference classification under section 203(a) (3) of the Act, as amended,
as a hotel manager,

DISCUSSION: The petition was filed to accord the beneficiary a
third preference classification as a member of the professions based
upon his qualifications as a hotel manager. The beneficiary is a male,
single British subject and citizen. of the United Kingdom. He was
born in Hong Kong, British Crown Colony, March 17, 1941.
On June 10, 1963 he graduated from Cornell University, Ithaca,
New York and was awarded a. Bachelor of Science degree. His
transcript reveals that he majored in hotel management with food
preparation and food and beverage control and merchandising an
important part of the curriculum. He has been employed as the Assistant Manager and Manager from October 1963 to October 1965
at the Grand Hotel, Kowloon, Hong Kong, and as Food and Beverage
Manager from October 1965 to July 1966 at the Ambassador Hotel,
Taipei, Taiwan. He is presently employed as a Director, Food and
Beverage at the Jack Tar Hotel, Galveston, Texas. The beneficiary
intends to engage in a field related to his profession of hotel manager
in the United States.
A certification pursuant to section 212(a) (14) of the Act, as
amended, has been issued by the Department of Labor.
Hotel managers are listed under professional, technical and man-

occupations code 187.118 in the Dictionary of Occupational
Titles, Volume 1, third edition, prepared by the United States Department of Labor. .A hotel manager manages a hotel to insure
efficient and profitable operation, establishes standards in matters
agerial

535

Interim Decision #1816
concerning personnel administration and performance, service to
patrons, room rates, and type of patronage to be solicited. He allocates funds, authorizes expenditures, and assists in planning budgets
for departments. He delegates authority and assigns responsibility to
department heads. In small hotels, he processes reservations and
adjusts guests' complaints. Beneficiary has successfully completed college courses in accounting, business law, personnel administration, restaurant management, hotel supervisory training, quantity food preparation, hotel structure and maintenance, special hotel equipment, basic
hotel accounting, and other technical, special courses relating to hotel
management.
The vocations included in. the term "profession" encompass constantly expanding areas of activity consistent with the greater knowledge and specialized training a highly industrialized society demands.
In addition to various seientifie fields, highly specialized activities in
business administration, finance, management, and the like require
training gained only by an extended course of specialized instruction
and study of at least the baccalaureate level. The term "profession"
originally contemplated only theology, law and medicine. However,
as applications of science and learning were extended to other areas of
human endeavor, other vocations were included in that term, which
implies professed attainments in special knowledge as distinguished
from mere skill. It is concluded that the vocation of hotel manager
in its more complex form involving the duties described above for a
large hotel may be considered as a profession. It is also concluded
that the beneficiary, by virtue of his specialized high level education in the field of hotel management and his experience in that field
is qualified as a member of that profession.
Under section 203 (a) (3) third preference status may be accorded
to qualified immigrants who are members of the professions.
Accordingly, the petition will be approved.
ORDER: It is ordered that the petition be and the same is hereby
approved.
-

536

